Title: To George Washington from Israel Putnam, 31 December 1778
From: Putnam, Israel
To: Washington, George


              Letter not found: from Israel Putnam, 31 Dec. 1778. On 18 Jan. 1779 GW wrote to Putnam acknowledging receipt of “your favor dated thro’ mistake the 31st Inst.,” a letter that included observations on the affairs of Capt. William Smith Scudder. An extract copy of Putnam’s letter to GW, correctly dated 31 Dec. 1778, reads: “P.S. I have inclosed Govr Clintons Ansr to mine on Capt. Scudders affairs & should be Glad of Your further Directions” (DNA: RG 267, Records of the Court of Appeals in Cases of Capture: Revolutionary War Prize Case Files, 1776–1786). Congress read Putnam’s letter on 9 Jan. 1779 (JCC, 13:43).
            